Citation Nr: 1821257	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to January 1, 2012, for the addition of the Veteran's daughter (RE) to his VA compensation payment.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 2011.  He is a veteran of the Global War on Terrorism.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran's daughter, RE, turned age 18 on May [REDACTED], 2011.
 
2.  In May 2011, VA received the Veteran's request to add RE to his award on the basis that she was a dependent attending an approved educational institution as of August 2011.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of November 1, 2011, but no earlier, for the award of dependent compensation for the Veteran's daughter have been met.  38 U.S.C. §§ 1115, 5101, 5110 (2012); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C. § 5110(f). 

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C. § 1115; 38 C.F.R. § 3.4(b)(2). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is either (1) the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

The Veteran filed a pre-discharge application for benefits in May 2011.  In September 2012, several of these claims were granted, effective November 1, 2011, and he was eligible for payment of dependent benefits as of that date as well.  He was advised in September 2012 that he could not be paid for RE because additional information was needed, including a completed VA Form 21-674, Request for Approval of School Attendance.  

In response, the Veteran filed two VA Forms 21-674, which revealed that RE was a full-time university student from August 2011 to May 2012 and from August 2012 to May 2013.  These forms were received on October 1, 2012.  An effective date of January 1, 2012, was assigned to the dependent benefits for RE because the application was received within one year of the start of that term.

However, in May 2011, the Veteran filed two forms documenting RE as his daughter and her status as a full-time student.  A VA Form 21-686c, Declaration of Status of Dependents shows that RE was born in May 1993 and turned 18 in May 2011.  A VA 21-674 received at the same time indicated that RE's current educational term would end in June 2011 with her graduation from high school, but that she would begin another term in August 2011 when she started her college studies.  

In light of the above facts, an effective date of November 1, 2011, but no earlier, is warranted for the grant of dependent benefits for RE.  The Veteran filed a claim for these benefits in May 2011 with his application for service-connected compensation.  Regulations require that the claim be received within a year of the decision that renders him eligible for dependent benefits, but nothing in the regulation stipulates that a claim for dependent benefits received prior to that decision is not for consideration.  38 C.F.R. § 3.401(b).  That regulation is intended to allow a veteran the opportunity to receive dependent benefits back to the date he first became eligible for them, despite the claim for such benefits being filed after the fact.  In other words, it is intended to maximize the benefit payable to the veteran.  

Here, the Veteran filed a VA 21-674 for RE in October 2012 because it was requested by the RO when granting his compensation benefits in September 2012.  If the October 2012 submission is considered the first claim for dependent benefits, the application was not received within one year of RE's first term in college simply because the RO did not decide the Veteran's compensation claims until after one year had passed. 

Moreover, restricting the definition of a claim for dependent benefits to applications received after the decision granting eligibility subverts the purpose of the regulation in this case. In other words, the regulation designed to maximize the Veteran's benefit would result in reducing it.  

Accordingly, the Board determines that the Veteran's claim for dependent benefits for RE, based on her university enrollment beginning in August 2011, was received in May 2011.  Therefore, payment of dependent benefits for RE is warranted from the date he was first eligible to receive dependent benefits, November 1, 2011.  The appeal is granted.


ORDER

An effective date of November 1, 2011, but no earlier, for the addition of the Veteran's daughter to his VA compensation payment is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


